Hoar, J.
The court are of opinion that there is no rule of law, which, in the absence of custom, makes it obligatory upon the seller of goods, delivered to be carried on a railroad, and by the railroad company forwarded by a steamboat, to take out an “ internal bill of lading,” and forward it to the purchaser at or about the time of the sending of the goods.
The bill' of exceptions finds that the plaintiffs were shoe manufacturers in Haverhill, and that the defendants purchased of them the case of shoes for the price of which the action is brought, and ordered them sent to Charleston, by the Southern Steamship Line, which is a line of steamships running between New York and Charleston. It also appeared in evidence that the custom was to send goods so purchased to the depot of the.Fall River Railroad Company in Boston, with which company the steamship line had made an arrangement for the transportation of goods; and that such delivery was a delivery to the purchaser.
The ruling of the court at the trial would seem to have been founded upon Putnam v. Tillotson, 13 Met. 517, which is the only case cited by the defendants in support of it. But there is an important distinction between that case and this. It was there found to be the custom to deliver goods, which were ordered to be sent to the purchaser at Mobile, at the packet office in Boston, and take a bill of lading for them; and that such delivery and taking the bill of lading constituted a delivery to the purchaser. Here it was found that the delivery to the rail road company was in itself a delivery to the purchaser. If a *309custom had been shown not to consider such a delivery complete until an internal bill of lading had been taken, it would have made it necessary for the plaintiffs to go further in order to prove a complete delivery of the goods. But there was rio such proof.
The ruling of the court upon the question of the sufficiency of the evidence of a custom not to take a bill of lading was correct, if such a bill of lading were required by law in the absence of custom. But the evidence showed that since the year 1863 there had been no custom to take one, although it had been customary before. There was therefore no custom proved which affected the contract; and to support the ruling we must hold that where the parties have agreed that a delivery to a railroad company shall be a sufficient delivery, that delivery is not complete unless a bill of lading is taken. We know no rule of the common law, and no provision of statute, which requires a railroad company to give bills of lading. When such companies transport goods in connection with carriers by sea, it may be a convenient and proper arrangement; but it can only be made essential by contract or custom.

Exceptions sustained.